Citation Nr: 1701314	
Decision Date: 01/18/17    Archive Date: 01/27/17

DOCKET NO.  11-32 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a lower back disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 5, 1968 to May 3, 1968.  The Veteran also served in the Army National Guard until September 1973.     

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2015, the Board remanded the claims for evidentiary development and the matters are again before the Board for further appellate proceedings.  


FINDINGS OF FACT

1.  The Veteran does not have a current lower back disability and has not had such a disability during the pendency of the claim.     

2.  The Veteran does not have a current right knee disability and has not had such a disability during the pendency of the claim.     

3.  The Veteran does not have a current left knee disability and has not had such a disability during the pendency of the claim.     


CONCLUSIONS OF LAW

1.  A lower back disability was not incurred in or aggravated by any period of active service.  38 U.S.C.A. §§ 101(21), 101(24)(B), 101(24)(C), 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.303 (2016).

2.  A right knee disability was not incurred in or aggravated by any period of active service.  38 U.S.C.A. §§ 101(21), 101(24)(B), 101(24)(C), 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.303 (2016).

3.  A left knee disability was not incurred in or aggravated by any period of active service.  38 U.S.C.A. §§ 101(21), 101(24)(B), 101(24)(C), 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.303 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with Prior Remand

In April 2015, the Board remanded the case and directed the Agency of Original Jurisdiction (AOJ) to contact the Veteran and request more information regarding his alleged in-service low back and knees injuries, and the AOJ did so by letter in June 2015.  The Board also directed the AOJ to verify the Veteran's periods of ACDUTRA and INACDUTRA and to make attempts to obtain any outstanding service personnel records and service treatment records, and the AOJ did so.  The AOJ then issued a supplemental statement of the case in May 2016.  For these reasons, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  To the extent that the AOJ did not expressly note in the record all periods of ACDUTRA and INACDUTRA, the Board concludes that the purpose of such remand directive was satisfied and the remand directly substantially complied with when the AOJ obtained the Veteran's service personnel records pertaining to his periods of duty training in the Army National Guard.  Further, the Board notes that the purpose of the Board's prior remand directives was to obtain new information that may indicate any in-service injuries or diseases pertaining to the low back, left knee, and right knee, including during any period of ACDUTRA and INACDUTRA. However, as discussed below, the issues in this case turn on whether the Veteran has current claimed disabilities, and not on whether in-service injuries or disease are shown.  Therefore, any new information regarding the Veteran's periods of ACDUTRA and INACDUTRA would not possibly provide information to substantiate the Veteran's claims.  

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016).  Here, the RO provided pre-adjudication VCAA notice by letter in March 2009, in which the Veteran was notified of how to substantiate his claims for service connection, information regarding the allocation of responsibility between the Veteran and VA, and information on how VA determines effective dates and disability ratings.  

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, service personnel records, and lay statements have been associated with the record.  The Board also notes that VA obtained records pertaining to the Veteran's disability claim from the Social Security Administration (SSA), and the SSA records show that the Veteran claimed and received SSA compensation for heart disease and diabetes mellitus.  See July 2003 SSA Disability Determination and Transmittal.  

Significantly, in addition to the March 2009 VCAA notice letter, VA contacted the Veteran and requested that he submit information pertaining to any post-service treatment for his claimed disabilities by letter dated January 2016.  Further, the November 2011 statement of the case stated that service connection is warranted because there is no evidence that the claimed left knee, right knee, and lower back disabilities exist.  Thus, though the Veteran has actual notice that evidence showing a current disability is required to substantiate his claims, to this date, the Veteran has provided no information pertaining to current symptoms or identified any post-service treatment for his claimed disabilities.  Further, there are no identified post-service treatment records for VA to attempt to obtain.  The Board notes that the record indicates no VA treatment for the claimed disabilities on appeal.  See November 2011 VA treatment record report (showing no consults, no images, and no problems found).  

The Board acknowledges that there may be outstanding service treatment records dating in 1968 or 1969, which the Veteran has reported would show that he received treatment at Fort Jackson for his knees and back.  See March 2009 Form 21-526; September 2015 Veteran statement; November 2011 Form 9.  However, further attempts to obtain these treatment records are not necessary because, as discussed below, the issues in this case turn on whether the Veteran has a current disability.  Here, the Veteran has not identified any post-service treatment for his claimed disabilities, and the Veteran has not reported any persistent or recurrent symptoms pertaining to his low back or bilateral knees.  Therefore, as discussed below, the issues must be denied because the evidence does not show current disabilities of the low back or bilateral knees.  Thus, any treatment records pertaining to symptoms or treatment in service would not possibly provide new information to substantiate the claim, as such treatment records would only possibly indicate the presence of a disability decades prior to the current appeal period.   

The Board acknowledges that in the March 2009 Form 21-526, the Veteran reported that he is claiming a left knee disability, a right knee disability, and a lower back disability that each began on February 3, 1969, and that he has been treated from February 3, 1969 until "present" at Fort Jackson.  However, in his September 2015 statement, the Veteran reported that he made numerous attempts to obtain records from Fort Jackson Hospital "that date as far back as 1968."  The Veteran reported that when Fort Jackson ran his name through the system, no records were identified by the Fort Jackson representative.  The Veteran explained that his records were likely in the clinical archives, because they are sent there after 10 years.  Based on this statement by the Veteran, the Board concludes that the Veteran made attempts to obtain Fort Jackson records dated in the 1960s.  Further, in his November 2011 Form 9, the Veteran reported that he went to medical at Fort Jackson and was placed on limited duty for his knees and back issues, which indicates that he received treatment at Fort Jackson during service.  Attempts by the AOJ to obtain all Army National Guard treatment records from all appropriate sources pertaining to the Veteran resulted in the VA obtaining no treatment records dating after 1973.  For these reasons, and because the Veteran separated from the Army National Guard in September 1973, the Board concludes that there are no outstanding post-service treatment records from Fort Jackson.  

Further, because the Veteran has not reported any persistent or recurrent symptoms pertaining to his low back or bilateral knees at any point during the appeal period, nor has he identified any treatment for the same at any facility other than Fort Jackson, VA is not required to afford the Veteran a VA examination to determine the nature and etiology of any low back or bilateral knee disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA must provide a medical examination when there is (1) competent evidence that the Veteran has a current disability, or persistent or recurrent symptoms of disability; (2) evidence establishing that the an event, injury, or disease occurred in service; (3) an indication that the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision on the claim).  


Legal Criteria and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014). 

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In the context of Reserve or National Guard service, the term "active military, naval, or air service" includes any period of active duty for training in which the individual was disabled or died from a disease or injury incurred or aggravated in the line of duty and any period of inactive duty for training during which the individual was disabled by an injury that was incurred or aggravated in the line of duty or from an acute myocardial infarction, cardiac arrest, or cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6.

Active duty for training (ACDUTRA) includes full-time duty with the Army National Guard or Air National Guard of any State under sections 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  See 38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c).  Inactive duty training (INACDUTRA) includes service with the Army National Guard of any State (other than full-time duty) under section 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  See 38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

Here, the Veteran contends that he has a left knee disability, a right knee disability, and a low back disability that are related to service, specifically to include reported treatment or injuries to his low back and knees in service.  See September 2015 Veteran statement; March 2009 Form 21-526.  The Veteran has also reported that he received treatment at Fort Jackson in the 1960s for his knees and back.  See March 2009 Form 21-526 (Veteran reported that he is claiming a left knee disability, a right knee disability, and a lower back disability that each began on February 3, 1969, and that he was treated for each at Fort Jackson); November 2011 Form 9 (Veteran reported going to medical at Fort Jackson and was placed on limited duty for his knees and back issues); September 2015 Veteran statement (Veteran reported that he made numerous attempts to obtain records from Fort Jackson Hospital "that date as far back as 1968").    

However, there is no evidence of a current disability pertaining to the low back, left knee, or right knee.  The Veteran is competent to report his symptoms and observations.  However, the Veteran has not reported any recurrent and persistent symptoms since separation from service, specifically to include during the current appeal period.  Indeed, the only indication in the record of symptoms of the low back, left knee, or right knee since separation from service is shown in an April 2003 private treatment record associated with the Veteran's SSA claim, in which the Veteran subjectively reported "back trouble," among other symptoms.   Further, the Veteran has not reported, nor does the evidence of record indicate, that he has received any diagnosis for any lower back, left knee, or right knee disability since separation from service.  

On review, there is no evidence to support a finding that a lower back disability, left knee disability, or right knee disability existed at the time the claim was filed or at any time during the pendency of the claim.  Thus, the claimed present disabilities are not shown, and service connection for a lower back disability, right knee disability, and left knee disability is not warranted.  38 C.F.R. § 3.303; McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  

For the above reasons, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for lower back disability, left knee disability, and right knee disability.  Therefore, the benefit of the doubt provision does not apply, and the claims on appeal must be denied.  See 38 U.S.C.A. § 5107.  


ORDER

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a left knee disability is denied. 




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


